                Case 1:20-cv-10379-JPO Document 8 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ATARI INTERACTIVE, INC.,                                    Civil Action No. 1:20­cv­10379
                          Plaintiff,                        PLAINTIFF ATARI INTERACTIVE,
                                                            INC.’S RULE 7.1 DISCLOSURE
                   v.

SKINNYCORP, LLC d/b/a THREADLESS,
                          Defendant.



            PLEASE TAKE NOTICE that pursuant to Rule 7.1 of the Federal Rules of Civil

Procedure and Local Civil Rule 7.1.1., the undersigned counsel for Plaintiff Atari Interactive,

Inc. certifies that the following are its corporate parents, affiliates, and subsidiaries:

                  Atari SA (France), parent corporation.



 Dated: December 9, 2020                              Respectfully submitted,
 San Francisco, California.
                                                      BROWNE GEORGE ROSS
                                                      O’BRIEN ANNAGUEY & ELLIS LLP


                                                      By: /s/ Joachim B. Steinberg
                                                          Joachim B. Steinberg
                                                      44 Montgomery Street, Suite 1280
                                                      San Francisco, California 94104
                                                      Tel: (415) 391-7100
                                                      Fax: (415) 391-7198
                                                      Email: jsteinberg@bgrfirm.com

                                                       Attorney for Plaintiff Atari Interactive, Inc.




1707740.1
